                           UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               FILE NO. 5:17-CR-418-D

UNITED STATES OF AMERICA,                       )
                                                )   ORDER GRANTING
      V.                                        )   MOTION TO SEAL DE #68 and #69
                                                )
ZACKERY LANEY,                                  )
                                                )
      Defendant.                                )




      For good cause shown, it is hereby ORDERED that Defendant's motion to seal DE #68

and #69 is' GRANTED.
                                Fe£ r-v OJJ.f
      This the     4,   day of ..J.amlary 2019.




                           HOORABLE JAMES C. DEVER, III
                                                I

                           United States Di~trict Judge
                           Eastern District of
                                            I
                                               North Carolina
                                                I
